Exhibit 10.9

SEACOAST NATIONAL BANK

DIRECTORS’ DEFERRED COMPENSATION PLAN

(Amended & Restated Effective January 1, 2014)

ARTICLE ONE

Purpose and Adoption of Plan

1.1 “Introduction” Seacoast National Bank, formerly First National Bank and
Trust Company of the Treasure Coast (the “Company”) and its affiliates,
established the Seacoast National Bank Directors’ Deferred Compensation Plan,
formerly known as the FNBTC Directors’ Deferred Compensation Plan (the “Plan”)
effective as of July 1, 2004. The Company amended and restated the Plan
effective January 1, 2005 to reflect certain amendments and to comply with
Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder. The Company now wishes to amend and restate the Plan effective
January 1, 2014 to allow Eligible Directors to defer equity-based awards granted
to them under the Seacoast Banking Corporation of Florida 2013 Incentive Plan,
or any other similar equity plan adopted by Seacoast Banking Corporation of
Florida (the “Incentive Plan”).

1.2 “Purpose of Plan” The Plan is designed to permit each Eligible Director to
annually have the opportunity to elect to defer a portion of their compensation
for serving as a Director.

ARTICLE TWO

Definitions

For purposes of the Plan, the following terms shall have the following meanings
unless a different meaning is plainly required by the context. The words in the
masculine gender shall include the feminine and neuter genders and words in the
singular shall include the plural and words in the plural shall include the
singular.

“Account” shall mean the Cash Deferral Account or the Equity Deferral Account.

“Beneficiary” shall mean any person, estate, trust, or organization entitled to
receive any payment under the Plan upon the death of a Participant. The
Participant shall designate his Beneficiary on a form provided by the Plan
Committee.

“Board” shall mean the Board of Directors of the Company.

“Cash Compensation” shall mean an amount equal to the sum of the Participant’s
cash compensation, including retainer, meeting fees and any other compensation
otherwise payable in cash.

“Cash Deferral Account” shall mean the Mutual Fund Account or the Stock Account.



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean Seacoast National Bank, formerly First National Bank and
Trust Company of the Treasure Coast, with principal offices in Stuart, Florida.

“Common Stock” means the $.01 par value common stock of the Holding Company.

“Compensation” shall mean the Participant’s Cash Compensation and/or Equity
Compensation.

“Deferral Election” shall mean the Participant’s written election under the Plan
to defer a portion of his Compensation pursuant to Article Four.

“Effective Date” shall mean July 1, 2004.

“Eligible Director” shall mean a member of the Board who is not an employee of
the Company or the Holding Company or any subsidiary of the Company or the
Holding Company.

“Entry Date” shall mean the first day of the calendar month next following or
coinciding with the date on which an individual becomes an Eligible Director.

“Equity Compensation” shall mean stock unit awards granted on or after
January 1, 2014 under the Incentive Plan. Awards deferred under this Plan shall
be considered to be “deferred stock units” for purposes of the Incentive Plan.

“Equity Deferral Account” shall mean the account established by the Plan
Committee for each Participant, to which deferrals of Equity Compensation are
credited, the performance of which shall be measured by reference to the Market
Value of Common Stock. To the extent that an equity award deferred under this
Plan is subject to vesting conditions, the Equity Compensation related to such
award shall not be credited to a Participant’s Equity Deferral Account unless
and until the award becomes vested. The maintenance of individual Equity
Deferral Accounts is for bookkeeping purposes only, and a Participant’s Stock
Account shall not hold actual shares of Common Stock. Each Equity Deferral
Account shall include a record in the Participant’s name of all Equity
Compensation deferred and the terms and conditions of the award, including dates
of payment, dates of vesting, and other relevant information. No transfers from
or to other Accounts shall be permitted in or out of the Equity Compensation
Account.

“ERISA” shall mean the “Employee Retirement Income Security Act of 1974,” as
amended.

“Exchange Act” shall mean the “Securities Exchange Act of 1934,” as amended.

“Holding Company” shall mean Seacoast Banking Corporation of Florida, the parent
company of the Company.

“Investment Election” shall mean the Participant’s election to have his Account
invested pursuant to Section 5.1.

 

- 2 -



--------------------------------------------------------------------------------

“Market Value” shall mean the closing price of the shares of Common Stock by
reference to the last sale price or the closing “asked” price of the shares in
the over-the-counter market as reported by the National Association of
Securities Dealers Automated Quotation System (NASDAQ) or other national
quotation service, provided however, that if at any relevant time the shares of
Common Stock are not listed on the NASDAQ but rather traded on the New York
Stock Exchange or other national securities exchange, then “Market Value” shall
be determined by reference to the closing price of the shares of Common Stock on
the New York Stock Exchange or other national securities exchange, if
applicable.

“Mutual Fund Account” means the account established by the Plan Committee for
each Participant, to which deferrals of Cash Compensation may be credited, the
performance of which shall be measured by reference to the value of certain
mutual funds. The maintenance of individual Mutual Fund Accounts is for
bookkeeping purposes only.

“Participant” shall mean an Eligible Director who elects for one or more years
to defer Compensation pursuant to this Plan.

“Plan” shall mean this Seacoast National Bank Directors’ Deferred Compensation
Plan, as amended from time to time.

“Plan Committee” shall mean the Committee appointed to administer the Plan, as
provided in Article Nine.

“Plan Year” shall mean the twelve (12) month period commencing January 1st and
ending on the last day of December next following.

“Separation from Service” shall have the meaning as set forth in
Section 409A(a)(2)(i) of the Code and the regulations promulgated thereunder.

“Stock Account” means the account established by the Plan Committee for each
Participant, to which deferrals of Cash Compensation may be credited, the
performance of which shall be measured by reference to the Market Value of
Common Stock. The maintenance of individual Stock Accounts is for bookkeeping
purposes only, and a Participant’s Stock Account shall not hold actual shares of
Common Stock. No transfers to other Accounts shall be permitted out of the Stock
Account.

“Valuation Date” shall mean each business day.

ARTICLE THREE

Eligibility and Vesting

3.1 “Participation” Participation shall be limited to persons who are Eligible
Directors.

3.2 “Vesting” A Participant shall be 100% vested in his entire Cash Deferral
Account under this Plan. A Participant shall also be 100% vested in his entire
Equity Deferral Account under this Plan, provided that to the extent that an
equity award deferred under this Plan is subject to vesting conditions, the
Equity Compensation related to such award shall not be credited to the
Participant’s Equity Deferral Account unless and until the award becomes vested.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE FOUR

Deferral of Compensation

4.1 “Deferral of Compensation” A Participant may elect to defer receipt of all
or any portion of his Cash Compensation to his Mutual Fund Account or Stock
Account. Additionally, a Participant may elect to defer receipt of all or any
portion of his Equity Compensation to his Equity Deferral Account. No deferral
shall be made of any Cash Compensation payable, or Equity Compensation award
granted, after termination of the Participant’s service on the Board.

4.2 “Establishment of Account” An Account shall be established for each
Participant by the Plan Committee as of the Entry Date for such Participant.

4.3 “The Form of the Deferral Election” A Deferral Election shall be made in
writing on a form prescribed by the Plan Committee. The Deferral Election shall
state the percentage of such Cash Compensation and/or Equity Compensation to be
deferred.

4.4 “Making and Modifications of Deferral Elections and Investment Elections”

(a) The initial Deferral Election of a new Participant shall be made by written
notice signed by the Participant and delivered to the Plan Committee in a form
acceptable to the Plan Committee, not later than thirty (30) days after the
Eligible Director’s Entry Date. Such Deferral Election shall be irrevocable on
the 30th day following his or her Entry Date and shall apply only to Cash
Compensation and/or Equity Compensation attributable to services performed by
the Participant after his or her Entry Date. The form shall indicate (i) the
amount of Cash Compensation and/or Equity Compensation to be deferred; (ii) the
portion of the deferral of Cash Compensation to be credited to the Participant’s
Mutual Fund Account and Stock Account, respectively, and (iii) any applicable
Investment Elections for the Mutual Fund Account.

(b) Any Deferral Election by the Participant after his or her initial Deferral
Election shall be made in the Plan Year prior to the Plan Year in which the
services related to the Cash Compensation and/or Equity Compensation are
performed. A Deferral Election under this paragraph shall become effective on
the first day of the immediately following Plan Year and shall be irrevocable.

(c) Any Deferral Election, including changes to the Participant’s applicable
Investment Elections, shall be made by written notice signed by the Participant
and delivered to the Plan Committee not later than the last day of the Plan Year
and shall be effective on the first day of the immediately succeeding Plan Year.
A Deferral Election with respect to the deferral of future Cash Compensation and
a Participant’s Investment Elections shall continue for each future Plan Year,
unless and until the Participant submits a new election form on a timely basis
as provided herein. Nevertheless, the Participant must make a new Deferral
Election for each year in which he or she desires to defer an award of Equity
Compensation.

 

- 4 -



--------------------------------------------------------------------------------

(d) At the time of the initial Deferral Election, the Participant shall elect
the form of payment to be received with respect to the Cash Deferral Account
pursuant to Section 7.1. The initial Deferral Election with respect to the form
of payments, if applicable, and the time for the commencement of payments shall
govern the distribution of an Account, except as provided in Section 7.6.

4.5 “Crediting of Amounts to Accounts” Amounts to be deferred shall be credited
to the Participant’s Account, as applicable, as of the date such amounts are
otherwise payable.

4.6 “Special Rule Regarding Equity Compensation” Notwithstanding anything else
to the contrary, if a Participant defers an Equity Compensation award under this
Plan, no actual shares of Common Stock will be issued or placed in the
Participant’s Equity Deferral Account. All Equity Compensation deferred under
this Plan shall remain unissued until distributed pursuant to Section 7.1 on the
date and time of payment as elected by the Participant.

ARTICLE FIVE

Investments

5.1 “In General” The Mutual Fund Account of each Participant shall be credited
as of each quarter with its allocable share of deemed investment gains and
losses. A Participant may direct how his Cash Deferral Account is deemed to be
invested, but only among such deemed investment vehicles as are made available
by the Plan Committee from time to time. The Investment Election shall be made
in accordance with procedures announced by the Plan Committee. The Investment
Election made in accordance with this Article Five shall continue unless the
Participant changes the Investment Election in accordance with the procedures
announced by the Plan Committee. Investment Elections and changes thereto
directed by the Participant shall be permitted on an annual basis, but shall be
effective prospectively only, in accordance with procedures announced by the
Plan Committee.

5.2 “Gains Invested in Same Option” Dividends, interest and other distributions
credited with respect to any deemed investment shall be deemed to be invested in
the same investment option.

5.3 “Participant Reports on Account Values” At the end of each Plan Year (or on
a more frequent basis as determined by the Plan Committee), a report shall be
issued to each Participant who has an Account stating the value of such Account.

5.4 “Stock Account” Amounts in a Participant’s Stock Account are deemed to be
invested in units of Common Stock. Amounts deferred into the Stock Account are
recorded as units of Common Stock, and fractions thereof, with one unit equating
to a single share of Common Stock. Thus, the value of one unit shall be the
Market Value of a single share of Common Stock. The use of units is merely a
bookkeeping convenience, the units are not actual shares of Common Stock. The
Company will not reserve or otherwise set aside any Common Stock for or to any
Stock Account. Distributions from the Stock Account are required to be in shares
of Common Stock and shall be issued from the Incentive Plan.

 

- 5 -



--------------------------------------------------------------------------------

5.5 “Special Rule Regarding Equity Compensation” Notwithstanding any other
provision of the Plan, Equity Compensation awards deferred into the Plan shall
constitute separate investments and shall not be invested in any of the
investment options available under the Plan. Rather, the number of shares
subject to a deferred Equity Compensation Award shall be recorded as units of
Common Stock, and fractions thereof, with one unit equating to a single share of
Common Stock. Distributions from the Equity Deferral Account are required to be
in shares of Common Stock, at the time provided in Section 7.1.

ARTICLE SIX

Investment in the Stock Account or Equity Deferral Account, and Transfers
Between Accounts

6.1 “Election Into the Stock Account” If a Participant elects to defer Cash
Compensation into his or her Stock Account, his or her Stock Account shall be
credited, as of the date described in Section 4.5, with that number of units of
Common Stock, and fractions thereof, obtained by dividing the dollar amount to
be deferred into the Stock Account by the Market Value of the Common Stock as of
such date.

6.2 “Equity Deferral Account” If a Participant elects to defer an Equity
Compensation award under this Plan, his or her Equity Deferral Account shall be
credited, as of the date described in Section 4.5 and subject to Section 3.2,
with that number of units of Common Stock, and fractions thereof, equal to the
number of shares of Common Stock subject to the Equity Compensation award that
is so deferred.

6.3 “Transfers Between Accounts” Except as otherwise provided in this Section, a
Participant may direct that all or any portion, designated as a whole dollar
amount, of the existing balance of his Mutual Fund Account be transferred to his
Stock Account, effective on the first day of such succeeding Plan Year if and
only if such election is made by written notice signed by the Participant and
delivered to the Plan Committee not later than the first day of the next Plan
Year and shall be effective on the first day of such succeeding Plan Year. No
transfers into the Equity Compensation Account from any other Account shall be
permitted.

6.4 “Transfer Into the Stock Account” If a Participant elects pursuant to
Section 6.3 to transfer an amount from his Mutual Fund Account to his Stock
Account, effective as of the election’s effective date, (i) his Stock Account
shall be credited with that number of units of Common Stock, and fractions
thereof, obtained by dividing the dollar amount elected to be transferred by the
Market Value of the Common Stock on the Valuation Date immediately preceding the
election’s effective date; and (ii) his Mutual Fund Account shall be reduced by
the amount elected to be transferred.

6.5 “Transfer Out of the Stock Account or Equity Deferral Account” Transfers out
of the Stock Account or the Equity Deferral Account are not permitted.

6.6 “Dividend Equivalents” Effective as of the payment date for each cash
dividend on the Common Stock, the Stock Account and Equity Deferral Account, as
applicable, of each Participant who had a balance in his Stock Account and
Equity Deferral Account, as applicable,

 

- 6 -



--------------------------------------------------------------------------------

on the record date for such dividend shall be credited with a number of units of
Common Stock, and fractions thereof, obtained by dividing (i) the aggregate
dollar amount of such cash dividend payable in respect of such Participant’s
Stock Account and Equity Deferral Account, as applicable (determined by
multiplying the dollar value of the dividend paid upon a single share of Common
Stock by the number of units of Common Stock held in the Participant’s Stock
Account and Equity Deferral Account, as applicable, on the record date for such
dividend); by (ii) the Market Value of the Common Stock on the Valuation Date
immediately preceding the payment date for such cash dividend.

6.7 “Stock Dividends” Effective as of the payment date for each stock dividend
on the Common Stock, additional units of Common Stock shall be credited to the
Stock Account and Equity Deferral Account, as applicable, of each Participant
who had a balance in his Stock Account and Equity Deferral Account, as
applicable, on the record date for such dividend. The number of units that shall
be credited to the Stock Account and Equity Deferral Account, as applicable, of
such a Participant shall equal the number of shares of Common Stock, and
fractions thereof, which the Participant would have received as stock dividends
had he or she been the owner on the record date for such stock dividend of the
number of shares of Common Stock equal to the number of units credited to his
Stock Account and Equity Deferral Account, as applicable, on such record date.

6.8 “Recapitalization” If, as a result of a recapitalization of the Company, the
outstanding shares of Common Stock shall be changed into a greater number or
smaller number of shares, the number of units credited to a Participant’s Stock
Account and Equity Deferral Account, as applicable, shall be appropriately
adjusted on the same basis.

6.9 “Distributions” Amounts in respect of units of Common Stock may only be
distributed out of the Stock Account by withdrawal from the Stock Account
(pursuant to the provisions of Section 7.1, 7.2, or 7.4), and shall be
distributed in whole shares of Common Stock. Amounts in respect of units of
Common Stock may only be distributed out of the Equity Deferral Account as
provided in Sections 4.6 and 7.1 and shall be distributed in whole shares of
Common Stock. The value of any fractional shares of Common Stock shall be
distributed in cash.

6.10 “Responsibility for Investment Choices” Each Participant is solely
responsible for any decision to defer compensation into his Stock Account and to
transfer amounts to and from his Stock Account and accepts all investment risks
entailed by such decision, including the risk of loss and a decrease in the
value of the amounts he or she elects to defer into his Stock Account.

ARTICLE SEVEN

Distribution of Accounts

7.1 “Distribution upon Separation from Service”

(a) As soon as administratively feasible, but in no event longer than sixty
(60) days following the Participant’s Separation from Service (by reason other
than death), the Participant shall receive the balance of his Mutual Fund
Account in cash and the balance of his Stock Account in kind in one of the
following forms:

 

  (i) a lump sum;

 

- 7 -



--------------------------------------------------------------------------------

  (ii) monthly installments over a period not to exceed five (5) years; or

 

  (iii) a combination of an initial lump sum of a specified dollar amount and
the remainder in monthly installments over a period not to exceed five
(5) years;

as specified on the Participant’s initial Deferral Election. The Participant’s
Equity Deferral Account shall be distributed in the form of shares of Common
Stock on the later of (1) the date the vested Equity Compensation award
otherwise would have been payable (if not deferred) according to the terms and
conditions of the applicable Equity Compensation award agreement and the
Incentive Plan and (2) the date and time of payment in one of the following
forms provided in clauses (i)-(iii) above, as specified on the Participant’s
initial Deferral Election. Such initial Deferral Election shall be irrevocable
with respect to all future Plan Years unless the exception under Section 7.6
applies. A lump sum distribution will be paid in lieu of installments if the
Participant’s aggregate Plan Account balance is $25,000 or less. If the
Participant fails to specify a form of payment, his or her Accounts shall be
distributed in a lump sum.

In the event payment is made in installments, the Participant’s Account shall
continue to be adjusted for earnings and losses as provided in Article Five, and
the amount of the payment to be made in a given year shall be equal to (i) times
(ii), where (i) equals the value of the Participant’s Mutual Fund Account as of
the most recent Valuation Date, and (ii) equals a fraction, the numerator of
which is one, and the denominator of which is the number of installments to be
paid under the Participant’s election (including the current installment). The
same calculation will be applied with respect to the Participant’s Stock
Account.

However, the Participant shall receive the balance of his Stock Account and/or
Equity Deferral Account in the form of Common Stock. The value of any fractional
shares of Common Stock shall be distributed to the Participant in a lump sum.

7.2 “Distribution Upon Participant’s Death” Upon the death of a Participant
prior to the complete distribution of his or her Cash Deferral Account, the
balance of his or her Cash Deferral Account shall be paid in a lump sum to his
Beneficiary within sixty (60) days following the date of the Participant’s
death, and the Participant’s Equity Deferral Account shall be distributed on the
later of (1) the date the vested Equity Compensation award otherwise would have
been payable upon his or her death (if not deferred) according to the terms and
conditions of the applicable Equity Compensation award agreement and the
Incentive Plan and (2) within sixty (60) days following the date of the
Participant’s death. In the event a beneficiary designation is not on file or
the Beneficiary is deceased or cannot be located, payment will be made to the
estate of the Participant. Amounts invested in the Participant’s Stock Account
and the Equity Deferral Account, as applicable, must be paid in whole shares of
Common Stock, the value of any fractional shares of Common Stock will be
distributed in cash. In the event of the death of a Participant subsequent to
the commencement of installment payments but prior to the completion of the
payments, the remaining benefits shall be paid in a lump sum.

 

- 8 -



--------------------------------------------------------------------------------

7.3 “Change of Beneficiary Permitted” To the extent permitted by law, the
beneficiary designation may be changed by the Participant at any time without
the consent of the prior Beneficiary.

7.4 “Unforeseeable Emergency Distribution” Upon written request by a
Participant, the Chief Executive Officer of the Company, in his sole discretion,
may distribute to the Participant prior to his Separation from Service, such
amount of the Participant’s Cash Deferral Account balance which the Chief
Executive Officer determines is necessary to provide for an unforeseeable
emergency suffered by the Participant. For this purpose, “unforeseeable
emergency” shall have the meaning set forth in Section 409A(a)(2)(A)(vi) of the
Code and the regulations promulgated thereunder. A distribution under this
section shall occur not later than sixty (60) days from the date a determination
of unforeseeable emergency is made. This section shall not apply to the
Participant’s Equity Deferral Account.

7.5 “Restrictions on Hardship Withdrawals Applicable to Section 16 Insiders” A
Section 16 Insider may only receive a withdrawal from his Stock Account pursuant
to Section 7.4 if he or she has made no election within the previous six months
to effect a fund-switching transfer into the Stock Account or any other
“opposite way” intra-plan transfer into a Company equity securities fund which
constitutes a “Discretionary Transaction” as defined in Rule 16b-3 under the
Exchange Act. If such a distribution occurs while the Participant is a member of
the Board of Directors of the Company, any election to defer Compensation for
the year in which the Participant receives a withdrawal shall be ineffective as
to Compensation earned following the month during which the withdrawal is made
and thereafter for the remainder of such year and shall be ineffective as to any
other compensation elected to be deferred for such year.

7.6 “Amending the Election to Change Form of Distribution at Separation from
Service” With respect to a Participant’s Account, the Participant may not amend
his election as to the form of payment. Notwithstanding the foregoing, during
the 2007 calendar year, a Participant may elect to change the form of
distribution with respect to amounts credited to his or her Account so long as
the change applies only to amounts that would not otherwise be payable in 2007
and the change does not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007.

Any such amended election shall apply to all deferrals from all prior years
which are payable at the Participant’s Separation from Service.

ARTICLE EIGHT

Nature of Company Obligation and Participant Interest

8.1 “In General” A Participant, his Beneficiary, and any other person or persons
having or claiming a right to payments under the Plan shall rely solely on the
unsecured promise of the Company set forth herein, and nothing in this Plan
shall be construed to give a Participant, Beneficiary, or any other person or
persons any right, title, interest, or claim in or to any

 

- 9 -



--------------------------------------------------------------------------------

specified assets, fund, reserve, account, or property of any kind whatsoever
owned by the Company or in which it may have any right, title or interest now or
in the future; but a Participant shall have the right to enforce his claim
against the Company in the same manner as any unsecured creditor.

8.2 “Benefits Payable from General Assets of Company” Except to the extent that
amounts hereunder are paid from a so-called “rabbi” trust established by the
Company as a funding vehicle for the Plan, all amounts paid under the Plan shall
be paid in cash or stock from the general assets of the Company. Benefits shall
be reflected on the accounting records of the Company but shall not be construed
to create, or require the creation of, a trust, custodial or escrow accounting.
Nothing contained in this Plan, and no action taken pursuant to its provision,
shall create or be construed to create a trust or fiduciary relationship of any
kind between the Company and an Eligible Director, Beneficiary of an Eligible
Director or any other person. Neither the Employee, Beneficiary of an Eligible
Director nor any other person shall acquire any interest greater than that of an
unsecured creditor.

ARTICLE NINE

Administration of the Plan

9.1 “In General” The Plan Committee shall be responsible for the general
administration of the Plan. The members of the Plan Committee shall be appointed
by and may be removed by the Board, in each case by written notice delivered to
the Plan Committee member. The Plan Committee may select a chairman and may
select a secretary (who may, but need not, be a member of the Plan Committee) to
keep its records or to assist it in the discharge of its duties. A majority of
the members of the Plan Committee shall constitute a quorum for the transaction
of business at any meeting. Any determination or action of the Plan Committee
may be made or taken by a majority of the members present at any meeting
thereof, or without a meeting by resolution or written memorandum concurred in
by a majority of members. Meetings may be held electronically.

9.2 “No Special Compensation for Committee” No member of the Plan Committee
shall receive any compensation from the Plan for his service.

9.3 “Powers of the Committee” The Plan Committee shall administer the Plan in
accordance with its terms as interpreted by the Plan Committee and shall have
all powers necessary to carry out the provisions of the Plan as interpreted by
the Plan Committee. It shall interpret the Plan and shall determine all
questions arising in the administration, interpretation, and application of the
Plan. It shall determine the eligibility for benefits, the amount of any benefit
due and the manner in which any benefit is to be paid by the Plan. It will
construe the Plan, supplying any omissions, reconciling any differences and
determining factual issues relating to the Plan. Any such determination by it
shall be conclusive and binding on all persons. It may adopt such regulations as
it deems desirable for the conduct of its affairs. It may appoint such
accountants, counsel, actuaries, specialists and other persons as it deems
necessary or desirable in connection with the administration of this Plan, and
shall be the agent for the service of process.

 

- 10 -



--------------------------------------------------------------------------------

9.4 “Expenses of Committee Reimbursed” The Plan Committee shall be reimbursed by
the Company for all reasonable expenses incurred by it in the fulfillment of its
duties. Such expenses shall include any expenses incident to its functioning,
including, but not limited to, fees of accountants, counsel, actuaries, and
other specialists, and other costs of administering the Plan.

9.5 “Appointment of Agents” The Plan Committee is responsible for the daily
administration of the Plan. It may appoint other persons or entities to perform
any of its fiduciary or other functions. The Plan Committee and any such
appointee may employ advisors and other persons necessary or convenient to help
it carry out its duties, including their respective fiduciary duties. The Plan
Committee shall review the work and performance of each such appointee, and
shall have the right to remove any such appointee from his position at any time,
with or without notice. Any person, group of persons or entity may serve in more
than one fiduciary capacity.

9.6 “Plan Accounting” The Plan Committee shall maintain accurate and detailed
records and Accounts of Participants and of their rights under the Plan and of
all receipts, disbursements, transfers and other transactions concerning the
Plan. Such Accounts, books and records relating thereto shall be open at all
reasonable times to inspection and audit by the Board and by persons designated
thereby.

9.7 “Plan to Comply with Law” The Plan Committee shall take all steps necessary
to ensure that the Plan complies with applicable laws at all times. These steps
shall include such items as the preparation and filing of all documents and
forms required by any governmental agency; maintenance of adequate Participants’
records; withholding of applicable taxes and filing of all required tax forms
and returns; recording and transmission of all notices required to be given to
Participants and their Beneficiaries; the receipt and dissemination, if
required, of all reports and information received from the Company; and doing
such other acts necessary for the administration of the Plan. The Plan Committee
shall keep a record of all of its proceedings and acts and shall keep all such
books of account, records and other data as may be necessary for proper
administration of the Plan. The Plan Committee shall notify the Company upon its
request of any action taken by it, and when required, shall notify any other
interested person or persons.

9.8 “Claims and Appeals Procedures; Consistent Application of Procedures
Required” Upon application for benefits made by a Participant or Beneficiary,
the Plan Committee shall determine, no later than ninety (90) days after receipt
of the claim, whether or not the benefits applied for shall be denied either in
whole or in part and so notify the applicant in writing. If benefits applied for
are denied either in whole or in part, the following provisions shall govern:

(a) Notice of Denial. The Plan Committee, upon its denial of a claim for
benefits under the Plan, shall provide the applicant with the aforesaid written
notice of such denial setting forth:

 

  (i) the specific reason for the denial;

 

  (ii) specific reference to pertinent Plan provisions upon which the denial is
based;

 

- 11 -



--------------------------------------------------------------------------------

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim; and

 

  (iv) an explanation of the claimant’s right with respect to the claims review
procedure as provided in subsection (b) of this Section.

(b) Claims Review. Every claimant with respect to whom a claim is denied shall,
upon written notice of such denial, have the right in the period which expires
sixty (60) days after receipt by the claimant of the aforesaid written notice of
denial to:

 

  (i) request a review of the denial of benefits by written notice delivered to
the Plan Committee;

 

  (ii) review pertinent documents; and

 

  (iii) submit issues and comments in writing.

(c) Decision on Review. The Plan Committee, upon receipt of a request for review
submitted by the claimant in accordance with subsection (b), shall conduct a
review of its decision, and provide the claimant with written notice of the
decision reached by the Plan Committee setting forth the specific reasons for
the decision and specific references to the provisions of the Plan upon which
the decision on review is based. Such notice shall be delivered to the claimant
not later than sixty (60) days following the receipt of the claimant’s request,
or, in the event that the Plan Committee shall determine that a hearing is
needed, no later than one hundred twenty (120) days following the receipt of
such request.

The Plan Committee shall establish and consistently apply procedures hereunder.

ARTICLE TEN

Miscellaneous Provisions

10.1 “No Assignment” Neither the Participant, his beneficiary, nor his legal
representative shall have any rights to commute, sell, assign, transfer or
otherwise convey, or hypothecate or pledge, the right to receive any payments
hereunder, which payments and the rights thereto are expressly declared to be
nonassignable and nontransferable. Any attempt to assign or transfer the right
to payments of this Plan shall be void and have no effect.

10.2 “All Benefits Before Payment Subject to Company’s Creditors” The assets
from which Participant’s benefits shall be paid shall at all times be subject to
the claims of the creditors of the Company before payment to a Participant and a
Participant shall have no right, claim, or interest in any assets as to which
such Participant’s account is deemed to be invested or credited under the Plan.

10.3 “Plan Amendment or Termination” The Plan may be amended, modified, or
terminated by the Board in its sole discretion at any time and from time to
time. Such termination includes the right to pay to Participants upon Plan
termination the full value of their Accounts in a lump sum, regardless of the
prior elections made by the Participants. However, no such amendment,
modification, or termination shall reduce the value of benefits credited under
the Plan prior to such amendment, modification, or termination.

 

- 12 -



--------------------------------------------------------------------------------

10.4 “Benefits Under This Plan Are Additional to Other Benefits or Pay” It is
expressly understood and agreed that the payments made in accordance with the
Plan are in addition to any other benefits or compensation to which a
Participant may be entitled or for which he may be eligible, whether funded or
unfunded, by reason of his service as a member of the Board of Directors of the
Company.

10.5 “Company to Withhold Taxes” The Company shall deduct from each payment
under the Plan the amount of any tax (whether federal, state or local income
taxes, Social Security taxes, or Medicare taxes) required by any governmental
authority to be withheld and paid over by the Company to such governmental
authority for the account of the person entitled to such distribution.

10.6 “Distributions Not Compensation for Purposes of Any Other Plan”
Distributions from a Participant’s Account shall not be considered wages,
salaries, or compensation under any other employee benefit plan.

10.7 “No Right to Continued Service” Participation in the Plan shall not give
any Participant any right to remain a member of the Board.

10.8 “Applicable Law” To the extent state law is not preempted by ERISA, this
Plan, and all its rights under it, shall be governed and construed in accordance
with the laws of the State of Florida.

10.9 “Binding Effects on Assigns and Successors” This Plan shall be binding upon
the Company, its assigns, and any successor which shall succeed to substantially
all of its assets and business through sale of assets, merger, consolidation, or
acquisition.

10.10 “Titles Do Not Prevail” The titles to the Sections of this Plan are
included only for ease of use and are not terms of the Plan and shall not
prevail over the actual provisions of the Plan.

10.11 “Electronic Administration” Notwithstanding anything to the contrary in
the Plan, the Plan Committee may announce from time to time that Participant
enrollments, Participant elections, and any other aspect of plan administration
may be made by telephonic or other electronic means rather than in paper form.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan has been amended and restated on the 1st day of
January, 2014, effective as of such date.

 

SEACOAST NATIONAL BANK By:   /s/ Dennis S. Hudson, III   Dennis S. Hudson, III
Its:   Chairman & CEO

 

ATTEST:   

 

- 14 -